 

eo
AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

UNITED STATES DISTRICT COURT D
for the May 13

Eastern District of Californias ease <02y
Worsres ion By TC

      
 

 

UNITED STATES OF AMERICA,

) oF;

Vv. )

Case No. = 1:21-CR-00114-NONE-SKO

JORGE LUIS HERNANDEZ GONZALEZ )
Defendant
APPEARANCE AND COMPLIANCE BOND
Defendant’s Agreement

I, JORGE LUIS HERNANDEZ GONZALEZ (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if fail:
( M ) to appear for court proceedings;
( © ) if convicted, to surrender to serve a sentence that the court may impose; or
(  ) to comply with all conditions set forth in any Order Setting Conditions of Release for me.

 

 

Type of Bond

( ) (1) This is a personal recognizance bond.
(i ) (2) This is an unsecured bond of $ , with net worth of: $
( ) (@) This is a secured bond of $ , secured by: Cash and (3) pink slips as follow:

aon . . 1999 Toyota Tacoma pick-up truck, 2012

M 15,000.00 cash / 3 Pink Slips Nissan Versa, and 2005 Toyota Tacoma pick-up

truck
(C) (a) $ , in cash deposited with the court.

(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of
ownership and value):

 

 

(1) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

 

3

 

 
 

4 |
jr2l- Ce- WS NON Ee SLE Page 2

AO 98 (Rev. 12/1]- EDCA [Fresno 11/13]) Appearance and Compliance. Bond

_—_ ~—a on

 

Release of the. Bond. The court may order this appearance bond ended at any time. This bond will be-satisfied.and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve asentence. —

Declarations

Ownership of the Property/Net Worth. 1, the defendant — and each surety — declare under penalty of perjury that:

(J) . all owners ofithe property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3). + Twill not redlice my net worth, sell any property, allow further claims to be made against any property,
or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

 

Acceptance. J, the defendant + and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. | agree to this Appearance and Compliance Bond.
i

3

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 UIS.C.§ 1746.)

Date: X 5 [2 ot ~ 7 xX yf,

! Defendant's signature

 

©

 

 

 

, »Surety/property owner — printed name Surely/praperty Owner — Si; ignature and date
Surety/property owner — printed name Surety/property owner signature and date.
i
é / i.
Suréty/property owner — printed name { Surety {y owner. — signature. and date

\ i
.
CLERK OF COURT

pae_S }13 oud] cf k ti { Koc |

Signafure of Clerk or Dipuy Clif

Approved. . ‘
Date: . S| { 3/ VI 2 (? _

¢

 

: Judges Signature

 

 

 
